Citation Nr: 1716347	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  11-23 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a low back disability. 

4.  Entitlement to service connection for chronic bronchitis, to include as due to herbicide exposure.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to herbicide exposure.

6.  Entitlement to service connection for a fungal infection of the groin, to include as due to herbicide exposure.

7.  Entitlement to service connection for a fungal infection of the rectal area, to include as due to herbicide exposure.

8.  Entitlement to service connection for a right hip disability, to include as secondary to a low back disability.

9.  Entitlement to service connection for a left hip disability, to include as secondary to a low back disability.

10.  Entitlement to service connection for arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1968 with service in the Republic of Vietnam from June 1967 to June 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In April 2013, the Veteran presented sworn testimony during a Travel Board hearing in Detroit, Michigan, before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In August 2014, the Board remanded the Veteran's claims for additional development.  The case is once again before the Board. 

The issue of entitlement to service connection for tinnitus will be decided below.  The remaining issues will be addressed in the REMAND portion of the decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Competent and credible evidence establishes that the Veteran has experienced tinnitus since his active military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C. §§ 1110, 1154(a), 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

The Veteran reported that he has experienced "constant bilateral tinnitus" since he was exposed to 105mm Howitzer fire while on active duty.  See the August 2009 VA examination report.  During the hearing, the Veteran clarified that his duties as a combat engineer required him to work "side-by-side" with the artillery crew members, and on one occasion, he was walking underneath the barrel of a 105mm Howitzer when it was fired.  See Hearing Transcript, page 10.  The Board finds the Veteran's account credible and consistent with the circumstances of his service, and finds that he incurred an in-service injury.  38 U.S.C. § 1154(a).

The August 2009 VA examination also diagnosed the Veteran with tinnitus.  As a result, a current disability has been demonstrated.  

As the record contains evidence of a current disability and evidence of an in-service injury or disease, what remains to be established is whether there is a nexus between the diagnosed tinnitus and the in-service acoustic trauma. 

As noted, during the August 2009 VA examination, the Veteran reported that he has had tinnitus ever since his in-service injury.  He also testified during the April 2013 hearing that his tinnitus has "always been there."  See Hearing Transcript, page 12.  The record does not contain any opinions on the etiology of the Veteran's tinnitus from medical professionals or evidence contradicting his assertions. 

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C. § 5103A(d)(2)(B) that there be a nexus between service and a claimed condition. 

In this case, the Veteran is competent to describe his in-service recollections of tinnitus and his current manifestations of tinnitus because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

The Board also finds the lay statements in evidence credible.  The Veteran's statements are consistent with each other, and with other evidence of record, such as the evidence of the circumstances of the Veteran's service.  Despite not being buttressed by contemporaneous medical evidence, the statements attest to the continuity of the Veteran's tinnitus symptomatology, and the Board finds them both assertive and persuasive. 

The Board also notes that the Veteran is competent to report that he experienced ringing in his ears, which is the clinical feature of tinnitus, starting in service, and that it has continued after separation from service.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that the Veteran's statements as to onset of tinnitus in service and the persistence of ringing in his ears since that time are consistent and credible, and the Board finds that the Veteran's lay statements are sufficient to establish service connection for tinnitus under these circumstances. 
In any event, the Board finds that the evidence is, at a minimum, at least in equipoise.  In light of the credible lay evidence of tinnitus in service, continuity of symptoms since service, evidence linking the disability to noise exposure, and resolving any doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C. §§ 1110, 5107(b); 38 C.F.R. § 3.303.


ORDER

Service connection for tinnitus is granted.


REMAND

For the following reasons, the Board finds that the remaining issues must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

Missing VA treatment records

In the August 2015 Supplemental Statement of the Case, the AOJ reported that it had reviewed the Veteran's VA treatment records from April 2009 to August 2015.  However, these records have not been associated with the Veteran's claims file and are unavailable for Board review.  Accordingly, on remand, the Veteran's VA treatment records should be obtained and associated with his claims file. 

VA Examinations

With respect to the claim of entitlement to service connection for hearing loss, in the August 2014 remand, the Board requested that a VA audiological examiner opine on whether the Veteran's current hearing loss disability is related to his active duty service.  The Board specifically noted that a threshold shift during service is not a requirement for service connection for hearing loss. 

Although a new audiological opinion was obtained in June 2015, this opinion is inadequate for adjudication purposes.  Specifically, in determining that the Veteran's current bilateral hearing loss is not related to service, the examiner stated that: there was no shift of the Veteran's audiometric thresholds during service; the Veteran had post-service noise exposure with hearing protection, and; there was "a lack of continuity of care" following his separation from service.  The examiner did not, however, explain why the Veteran's post-service noise exposure was relevant when he admitted to using hearing protection.  It is also unclear why the lack of continuity of care is significant as the Veteran testified during the April 2013 hearing that he did not seek continuous treatment for his hearing loss because he didn't know he had the disability.  See the hearing transcript, page 11.  Finally, the examiner's opinion appears to be based, in part, on the lack of a threshold shift during service, despite the Board's instructions to the contrary. 

With respect to the claim of entitlement to service connection for a low back disability, pursuant to the Board's August 2014 remand, the Veteran was afforded a VA examination to determine if his degenerative changes of the dorsal spine were related to his documented in-service back injury.  Although the VA examiner indicated that "there is no clinical evidence reviewed that supports that the veteran has a chronic back condition related to his military service" the examiner did not provide any rationale for this opinion or comment on the Veteran's credible reports of ongoing back pain.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("most of the probative value of a medical opinion comes from its reasoning").

With respect to the claims for service connection for chronic bronchitis, GERD, and fungal infections, in an August 2015 opinion, a VA examiner stated that these disabilities were not related to the Veteran's in-service herbicide exposure because they are not on the list of presumptive disabilities.  However, the Court of Appeals for Veterans Claims (Court) has held that a medical opinion which concludes that a disease is not related to herbicide exposure solely because there is no presumption of service connection (i.e., is not listed in 38 C.F.R. § 3.309) is inadequate.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that it is inappropriate to "permit the denial of direct service connection simply because there is no presumptive service connection.").  

Notice Issues

In the December 2016 Appellate Brief, the Veteran's representative argued that the Veteran has bilateral hip disabilities as a result of his low back disability.  Upon review, the record indicates that the Veteran has not been informed of the evidence necessary to establish service connection on a secondary basis.  This must be accomplished.

Intertwined Issues

The evidence indicates that the Veteran's claimed bilateral hip disabilities and arthritis may be related to the above-remanded claims.  As such, the above-remanded claims must be readjudicated prior to the readjudication of the claims for service connection for a bilateral hip disorders and arthritis. 

Accordingly, the remaining issues are REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the issues on appeal.  The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

The Board is particularly interested in the April 2009 to August 2015 treatment records from the VAMC in Battle Creek, Michigan.  Any treatment records from August 2015 to the present should also be obtained and associated with the claims file. 

All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  The AOJ must ensure that all notice and development required by VCAA has been accomplished, to include providing the Veteran with a notice letter which informs him of what the evidence must show to establish service connection on a secondary basis. 

3.  After completing the action requested in item 1, the AOJ should arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed bilateral hearing loss disability had its clinical onset during service or is due to an event or incident of the Veteran's period of active service.  

For this opinion, the examiner should assume that the Veteran experienced in-service acoustic trauma. 

If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the action requested in item 1, the AOJ should arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed low back disability had its clinical onset during service or is due to an event or incident of the Veteran's period of active service.  

In rendering an opinion, the examiner should comment on the Veteran's complains of ongoing back pain.

If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing the action requested in item 1, the AOJ should arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed pruritis ani, bronchitis, and/or GERD had its clinical onset during service or is due to an event or incident of the Veteran's period of active service.  

In addition, in providing the opinion, the physician must take into account the Veteran's personal circumstances and how the recognized risk factor(s) apply in his particular case.  The examiner may not rely solely on the fact that the Veteran's pruritis ani, bronchitis, and GERD are not on the presumptive list of diseases associated with herbicide exposure.

If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


